26 N.Y.2d 929 (1970)
Elizabeth Garfield, Individually and as Executrix of Samuel H. Garfield, Deceased, Appellant-Respondent,
v.
Mary Stolz et al., Appellants, Town of Pound Ridge et al., Respondents, et al., Defendant.
Norman W. Cook et al., Appellants-Respondents,
v.
Mary Stolz et al., Appellants, and Town of Pound Ridge et al., Respondents.
Court of Appeals of the State of New York.
Argued February 24, 1970.
Decided April 9, 1970.
Sheila L. Birnbaum, Emile Z. Berman, A. Harold Frost and Howard Lester for appellants.
Lee S. Kreindler and Gerald A. Robbie for Elizabeth Garfield, appellant-respondent.
Richard O'Keefe for Norman W. Cook and Nancy B. Cook, appellants-respondents.
Henry J. Smith and Donald C. Wilson for Town of Pound Ridge, respondent.
John Nielsen for County of Westchester, respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs. Appeal by defendants Stolz from so much of the Appellate Division order as directed a new trial dismissed, without costs, for failure of said appellants to stipulate for judgment absolute. No opinion.